Y GENERAL



                    August 16, 1965



Honorable Homer Garrison, Jr.      Opinion No. C-4%4
Director
Texas Department of Public         Re:   Whether the amendment of
~;a;;;;                                  Article 6687b V.C.‘S by
         - No. Austin Station            House Bill 154 of thl’59th
Austin, Texas                            Legislature exempts the
                                         operators of passenger
                                         automobiles, being used
                                         for commercial purposes,
                                         from obtaining a commer-
Dear Colonel Garrison:                   clal operator’s license.
       ,We have received your letter In which you ask for an
opinion’pertaining to,House Bill 154 of the 59th Legislature,
Regular Session, which amends Section-3(4a) ,of:~Ai%bik&~;6687b,
Vernon’s Civil Statutes, which amenizlment Is effective August
30, 1965. You state that in many cases, regular passenger
automobiles are used for the purposes  of carrying  commodities
for hire, for example, delivery purposes. You ask to be ad-
vised elf an operator of such passenger automobile being used
for such commercial purposes, is required to obtain a com-
mercial operator’s license under said Article as amended.
       Let us first consider the pertinent provisions of the
,existing Sections of Article 6687b.
       Section l(n) of said Article reads as follows:
             “‘Commercial Operator!,’ Every person
          who ,is the driver of a,motor vehicle
          desIgned or used for the transportation
          of property, including all vehicles used
          for delivery purposes, while said vehicle
          is being Ised for commercial or delivery
          purposes.
       Section 2(a) of said Article reads as;follows:
            “NO person, except those hereinafter
          expressly exempted, shall drive any motor
          vehicle upon a highway in this State unless
          such person has a valid license as an

                                -2289-
                                                              .




Honorable Homer Garrison, Jr., Page 2 .(C-484)


          operator, a commercial operator, or a
         'chauffeur under the.provisions of this
          Act."
      ~Section 3(4a) of said Article before the amendment
above mentioned, reads as follows:
            "A person operating a commercial motor
          vehicle, the gross weight of which does
          not exceed six thousand '(6,000)pounds as
          thatterm is defined in Article 6675a-6
          of the'Revised Civil Statutes of Texas,
         .operated in the manner and bearing current
          farm registration plates as provided in
          Article 6675ah6a of.the Revised Civil
          Statutes, who holds an operator's license,
          shall not be,required to obtain a com-
          merc~ial,operatortslicense. Added Acts
          1951, 52nd Leg., p. 251, ch. 147 8 1.'"
       We see that the last statute quoted, before the above,
mentioned amendment 'goes into effect,.provides that an ordinary
operator's license Is sufficient to operate a commercial vehicle
described in said Section If the vehicle does not exceed 6,000
pounds In weight and Is operated In the manner and bearing
'current farm registration as provided in Article 6675a-6a.
       House Bill 154 amendsSection   3(4a) above ~quotedto
read as follows:
            "A person operating a truck with a
          manufacturer's rated carrying capacity
          not to exceed 2,000 pounds, which is
          Intended to include trucks commonly
          knowr'as pickup trucks, panel delivery
          trucks, station wagons, and carry-all
          trucks, who holds an operator's license,
          shall not be required to obf;(ain
                                          a com-
          mercial operator's license.
       We ~see from said~amendment that the operator of a farm
truck is no longer exempt from securing a commercial license
because of the weight of the motor vehicle, but is exempt
from'such license according to the carrying capacity of the
motor vehicle which does not exceed 2,000 pounds. In addition,
operators of other vehicles named as pickup trucks, panel
trucks, station wagons, and carry-all trucks, do not require
a commercial operator's license but only an ordinary operator's
license.


                            -2290-
Honorable Homer Garrison, Jr., Page 3 (C-484)

       We believe that it was the intention of the Legislature
to exempt the operator of light motor vehicles from securing a
commercial operator's license, The first clause of the caption
to House Bill 154 reads as follows:
                "An Act permitting a person holding
              a valid license as operator to drive
              certain motor vehicles."
       While the amended Section 3(4a) does not use the specific
words "passenger vehicle" yet we believe that it was the inten-
tion of the Legislature in exempting light vehicles to Include
passenger vehicles. The 'amendmentdoes use the term "station
wagons and such vehicles are certainly passenger vehicles,
       In Nichols v. State, 242 S.W.2d,396 (Tex.Crim. 1951)
the Court held that an indictment charging one with driving
an 'automobile" while Intoxicated supported a conviction when
proof showed that defendant was driving a truck. The Court
cites many authorities holding that the term "automobile"
Include8 the term 'truck."
       In Combined Insurance Company v. Ganzer, 350 S.W.2d 211
               1 bl   the Court stated that an automobile
!%,:%?%;ckg     . );
        If the statute involved Is construed to require operators
oft ordinary automobiles to secure a commercial operator's license,
then we doubt the constitutionality of the Act for the reason that
it exempts the operators of another automobile, to wit, a station
wagon, and thereby discriminates against the operators of an
ordinary automobile in that It requires a greater burden
than that Imposed upon operators of station wagons. Under
Article 6687b, Section 19, V.C.S., an operator's license Is
only $3.00 while that for commercial operator's license is
$4.50.   Under Article 6687b, Section 10, the Department of Public
Safety Is authorized to give examination8 for all operators and
acting under the broad authority of that provision, the Depart-
ment of Public Safety requires a stricter examination for a
commercial operator's license than for an operator's license.
It also seems absurd to ‘say that the driver of a station wagon
used for commercial purposes need not pay the larger fee nor
take the stricter examination and yet the driver of some light
automobile must pay such high fee and take the stricter examina-
tion. It is a well settled rule that in the construction of a
statute, ambiguous language or language of doubtful meaning,
will not be given a construction which will render an act or
provision arbitrary of discriminatory, futile or urposeless,
offensive, or unreasonable. See 53 Tex.Jur.2d, 2E l-242, Statutes,
Sec.   164.

                                -2291-
                                                           .   _.




Honorable Homer Garrison, Jr., Page 4   (C-484)

       It is also well settled that a court will never adopt
a construction that will make a statute absurd or ridiculous
or one that will lead to absurd conclusions or consequences
if the language of the enactment is susceptible of any other
meaning. Ibid Page 243; Section 165.
       Another well settled rule is that in case of apparent
conflict between two acts or statutory provisions, both are to
be given effect if reasonably possible. Ibid Page 225, Section
157.
       A court will also endeavor to interpret a statute so
that It will be constitutional and valid and will decline to
adopt a construction that will destroy or nullify it, if by
any reasonable construction the enactment can be sustained.
Ibid Page 225, Section 158.
       As stated above, we believe that the Legislature in-
tended to exempt operators of all light vehicles from secur-
ing a commercial license and since an ordinary passenger
vehicle is lighter than any of those specifically mentioned
in the amended statute, and since the term '"stationwagons"
includes passenger vehicles, we are of the opinion that your
question should be answered in the negative.

                     SUMMARY
              The operator of a passenger automobile
       used for commercial purposes who owns a valid
       license as an operator, is exempt under Article
       6687b(3)(4a), V.C.S., as amended, from securing
       a commercial operator's license.
                               Yours very truly,
                               WAGGONER CARR
                               Attorney General of Texas



HGC/fb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. 0. Shultz
Edward Moffett
Bob Flowers
Allo Crow
APPROVED FOR THE ATMRNEY   GENERAL
BY: T. B. Wright
                            -2292-